The Court took time to consider, and then made the following order.
*“The Court being of opinion, that in giving notice of the writ awarded at the last Court, the sheriff ought to have pursued the mode prescribed by the act of Assembly, for giving notice upon replevy *385bonds and other lawful occasions (which does not appear to have been observed, from his general return of a copy left.) On the motion of the plaintiff, by his counsel, another writ of supersedeas in awarded him, returnable here at the next Court.”